 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween management and employees at the September 17 meeting.The instant caseisdistinguishedfromCoppusEngineeringCorporation v. N.L R.B.,240 F 2d 564(C.A. 1), wherethe employer suggested the formation of a grievance committeeat an employee meeting sometime after the union had lost an eletcion.The em-ployees then formed a shop committee and from this,the Board inferredthat theimpetus for the shop committee came from the employer and that "inherent in thesuggestion was a promise to recognize and deal with the shop committee."Thosecircumstances do not exist in the instant case.Beginningwith thisfirst contact ofmanagement with employees on the subject,managementof Greystoneand Donwoodconsistentlyheld to theirposition that the representation question should be settledthrough theprocesses of the Board.In all other,as in these respects,I find that the General Counsel has failed tosustain the burden of proof of the allegations of the amended complaint.CONCLUSIONS OF LAW1.Greystone Knitwear and Donwood,Ltd., are, and at all times material hereinhave been,affiliated businesses with common officers, ownership,directors,andoperators,and constitute a single integrated business enterprise,and their activitiesaffect commerce within the meaningof the Act.2.District 65, Retail,Wholesale and Department Store Union,AFL-CIO, andGreystone Employees'Association and Knitwear Employees'Association,itssuc-cessor. are labor Knitwear Corp. and Donwood, Ltd., have not engaged in unfair3.Greystone Knitwear Corp. and Donwood, Ltd., have not engaged in unfairlabor practices as alleged in the complaint herein.4.The amended complaint should be dismissed in its entirety.RECOMMENDATIONUpon failure of proof to support the allegations of the amended complaint, Irecommend that it be dismissed in its entirety.ACF Industries,Incorporated(formerly American Car andFoundry Company)'andInternationalAssociation of Ma-chinists,AFL-CIO,Petitioner.Cases Not. 28-RC-162 and 28-RC475 (formerly 33-RC-1162 and 33-RC-475).March 26, 1962DECISION AND ORDER DENYING MOTIONSOn March 5, 1954, following a Board-directed election in Case No.33-RC-462 (now 28-RC-462), the Petitioner was certified as thecollective-bargaining representative for a unit of all production andmaintenance employees at the Employers Atomic Energy CommissionOperations,Albuquerque,New Mexico, excluding,interalia,inspectors.On April 29, 1954, following an election in Case No. 33-RC-475(now 28-RC-475) held pursuant to a consent-election agreement, thePetitioner was certified as the bargaining representative of a unit ofall inspectors.On December 7,1960, the Petitioner filed with the Board in Case No.28-RC-462 a motion for clarification seeking inclusion in the pro-duction and maintenance unit certain employees operating "machinetools and producing parts."On December 15, 1960, a similar motionIThe Employer's name appears as corrected at the hearing136 NLRB No. 54. ACF INDUSTRIES, INCORPORATED595was filed in Case No. 28-RC-475 in the Board's Subregional Officeseeking clarification by the Regional Director of the inspectors' unitcertification by including certain employees performing inspectionwork in the toolroom operation.On June 30, 1961, the Board consolidated the two motions and di-rected that a hearing be held on the issues involved.Hearing beganon July 19, 1961.By telegram on that date to the Board, the Peti-tioner moved to amend its motion in Case No. 28-RC-462 to includeall employees in Company Building #5 who were engaged in heattreating, plating, welding, and to include the "tool crib attendant," inaddition to employees operating machine tools who were identifiedas "model shop" employees. The motion to amend was granted by theBoard on August 2, 1961. Thereafter, hearing was held on Septem-ber 12, 13, 14, 15, and 16, 1961, before Fred W. Davis, hearing officer.The hearing officer's rulings are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record in these cases the Board finds as follows:Case No. 28-RC-475:IThe Petitioner claims as an accretion to itsinspectors' bargaining unit two senior tool and gauge technicians(Martz and Benjamin). They are employed substantially in the in-spection of tools, jigs, and fixtures produced in the tool and die shop.There are two other senior tool and gauge technicians (Smiley andBarnes) not claimed by the Petitioner who "intermittently and on amore or less regular basis" perform the same type work. In all, theEmployer has 11 employees in this work classification.While nine ofthem, including Smiley and Barnes, have their work station in theStandards Laboratory which is geographically separated from thetool and gauge inspection area, all 11 have the same supervision-supervisor-tool and gauge inspection-who in turn is under the super-visor-Standards Laboratory.Neither of these supervisors have anyshop or bargaining unit inspectors under them.As noted, senior tool and gauge technicians, Martz and Benjamin,inspect tools, jigs, and fixtures which are produced in the toolroomand are delivered to the manufacturing department for use as facilitiesor aids in the production of the end product. The shop inspectors do'The Petitioner,while contending that this proceeding(Case No 28-RC-475)shouldbe decided by the Regional Director since the certification resulted from a consent elec-tion, stated that it had"no prejudice against the Board making the decision "TheEmployer requests a Board decision.In view of the similarity of the motion here to thatfiled in Case No. 28-RC-462,the fact that a consolidated hearing was held on thesemotions, and the positions of the parties,we shall pass upon the motion in Case No.28-RC-475 as well as that in Case No. 28-RC-462.641795-63-vol. 136-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot inspect tools, jigs, or fixtures, but are production line and end prod-uct inspectors.The work of the senior tool and gauge technicians inissue requires a substantially higher level of technical competencethan is required of the shop inspectors.Thus, the employees in ques-tion work to finer tolerances than do the shop inspectors and from timeto time must use complex measuring equipment in the Standards Lab-oratory which shop inspectors do not use.Case No. 28-RC-462:The Petitioner claims as an accretion to itsproduction and maintenance unit certain employees employed in thedevelopment and test engineering department, commonly referred toas the D & T Lab (Building 5). Those sought are two heat treaters,classified as technical specialist and technical assistant, one plater,classified as technical assistant, two welders, classified as test engineerand welding engineer, three machine tool operators, classified as tech-nical specialists, and one tool crib attendant, classified as technicalassistant.It appears that other employees work in the same areas asthese employees but they are not sought by the Petitioner. The workof this department is basically engineering and relates to research anddevelopment.Information that can be used in the manufacturingprocess is produced here, including new techniques of inspection.Su-pervision of the D & T Lab employees is separate from that of produc-tion and maintenance employees.The D & T Lab is headed by amanager with five separate section heads under him. The managerreports directly to the director of engineering who in turn reports tothe vice president and general manager.Neither the laboratory man-ager nor the director of engineering report to or through the plantmanager.The heat treaters operate heat furnaces, metal hardness testers, pre-pare macro specimens for determining flow patterns in metals, andassistmetallurgists.They also prepare technical reports and passjudgment on the soundness of materials, evaluate grain size, extractspecimens, and make microscopic examinations, none of which workappears to be done by heat treaters in the production departments.The plater prepares plating solutions, prepares and plates items ofdevelopmental or experimental nature, prepares cleaning solutions,assists in the development of processes and in special plating testsetups.This plater's work is in the development area whereas shopplaters work on plating of production items.The welders' primary objective is to produce information which willbe useful in developing procedures for eventual production use.Oc-casionally, they will use new equipment which may later be used inthe production processes if proven feasible.They perform test weld-ing, evaluate welding material and processes, and prepare instruc-tion reports for shop personnel and technical reports such as process ACF INDUSTRIES, INCORPORATED597specifications.It appears from the record that the Employer hasgraduate engineers in its employ who carry the same salaried job de-scriptions as the two welders in issue here.Within the welding section of the D & L Lab are 2 hourly paidwelders admittedly within the production and maintenance unit.These unit welders work on aspects of welding materials which arein the transitional stage between development and production for thepurpose of creating a pool of trained men for the production shopand to determine the feasibility of laboratory developed welding pro-cedures.These unit welders work not only under graduate engineersbut under the general direction of the welders in issue here.The machine tool operators are engaged principally in the makingof models and prototypes of parts, jigs, and fixtures for developmentaltesting, design proving, and experimental engineering.They act asa support function to other development arms of the laboratory andfrequently confer with project engineers and engineers in metallurgy,plastics, and other sections of the D & T Lab. None of these employeesmade any production piece parts.The tool crib attendant spends about 20 percent of his time directinghourly paid laborers assigned to the D & T Lab for general housekeep-ing, janitorial work and material handling.He has the authority totemporarily upgrade the laborers if they perform work out of theirclassification, approve time off for short periods, and he can effectivelyrecommend the transfer back to the labor pool of an unsatisfactoryemployee.As indicated above, it is the Petitioner's position that the work per-formed by the employees in issue here should be considered accretionsto the certified units.The Employer urges that these motions bedenied, principally on the ground that the employees in issue are"technical" employees and should not be included in a production andmaintenance unit, that they constitute only a small fraction of all thetechnical employees in the plant,' and that the tool crib attendant isa supervisor.We agree with the Employer that the motions should be denied butfor the reasons stated herein.As to the tool crib attendant, the factsset forth above establish his status as a supervisor within the meaningof the Act.Respecting the other employees in issue, it is apparent,particularly as to the inspectors, that the Petitioner seeks to includeonly a few of the employees having similar classifications.The in-terests of the employees in this group, including the work they do,the skills required, and the nature of their supervision, materially dif-ferentiate them from the other employees represented by the Peti-tioner.Moreover, the jobs under consideration here are not newly3The Employer notes that it has in its employ more than 200 technical employees. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated, and have been for many years considered as being outsidethe unit.Under all these circumstances, to regard them as accretions,as the Petitioner contends, is not warranted.Accordingly, we shalldeny the motions.[The Board denied the motions for clarification of certifications.]Rubin Dworkin t/a Dworkin ElectroplatersandUnited RetailandWholesale Employees Union,Local 115,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 4-CA-2385.Marcia V, 1962DECISION AND ORDEROn January 2, 1962, Trial Examiner Albert P. Wheatley issued hisIntermediate Report herein, finding that the Respondent engaged inunfair labor practices and recommending that it cease and desisttherefrom and take affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that Re-spondent did not engage in certain other unfair labor practices andrecommended that the allegations of the complaint in respect theretobe dismissed.Thereafter, both the General Counsel and the Respond-ent filed exceptions to the Intermediate Report, together with sup-porting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed.The Board has con-sidered the Intermediate Report, the exceptions and briefs, and theentire record in the case, and adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and modi-fications set forth below 2We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by its unlawful interrogation of em-ployees.We further find, however, on the basis of testimony creditedby the Trial Examiner which is fully detailed in the Intermediate3The Respondent's request for oral argument is denied,since the record and the briefsadequately present the issues and positionsof the parties.2 Contrary to the Trial Examiner, webelieve thatChase should be included in the bar-gaining unit of Respondent's production and maintenance employees.He spends part ofhis time making deliveries and pickups.The remainder of his time,and the record in-dicates that it is a considerable amount oftime, isspent in the plant performing mis-cellaneous jobs as needed.His work brings him in contact with other employees in theunit and he shares the same supervision with them.We find his interests are such asto warrant his inclusion in the unit.136 NLRB No. 15.